Citation Nr: 1420479	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, variously characterized as muscle spasm, spondylosis and spondylolisthesis, including as secondary to service-connected right humerus fracture residuals.

2.  Entitlement to service connection for a left shoulder disorder, characterized as degenerative joint disease, including as secondary to service-connected right humerus fracture residuals.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from January 1964 to December 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the two instant claims seeking service connection for disorders affecting the cervical spine and left shoulder, for the reasons discussed below, remand is necessary. 

Review of the Veteran's service treatment records does not reveal mention of either cervical spine or left shoulder findings.  As he is claiming that his present cervical spine and left shoulder problems arise secondarily to his service-connected right humerus fracture residuals, such a lack of in-service findings is not detrimental to his claim.

Post service medical records associated with the Veteran's claims file, in the form of VA and private treatment records, include diagnoses of the cervical spine (muscle spasm, c/d myositis, spondylosis, and spondylisthesis) and left shoulder (degenerative joint disease).







The reports of VA spine and joint examinations, both dated in November 2009, include the above-noted diagnoses.  The examiner opined that the Veteran's diagnosed cervical spine and left shoulder disorders were "NOT CAUSED BY OR A RESULT OF" his service-connected right humerus fracture residuals.  As rationale for these opinions the examiner noted that the Veteran's cervical spine and left shoulder disorders were caused by the aging process.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. 

Also, and for informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr, at 311; see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, concerning the two issues where the Veteran is seeking service connection, based on the evidence presented thus far, additional addendum medical opinions -- and possible a new examination - are needed to be sought before the Board can adjudicate these claims.

As above noted, regarding the instant claims for service connection, a VA examiner in November 2009, while supplying the above-cited diagnoses, opined that the diagnosed cervical spine and left shoulder disorders were not caused by or the result of the Veteran's service-connected right humerus fracture residuals.  However, the examiner failed to comment as to whether the cervical spine and left shoulder disorders had been "aggravated by" a service connected disorder.  See 38 C.F.R. § 3.3130; Allen.

Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claims now before the Board for appellate consideration are inadequate.  See Barr, at 311-12; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).










Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should also forward the claim folder to the VA physician who completed the November 2009 VA spine and joint examinations.  If he finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the November 2009 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

Determine the nature and etiology of the Veteran's claimed cervical spine and left shoulder disabilities, if any, including whether it is at least as likely as not that a diagnosed cervical spine and/or left shoulder disorder is related to his service in the military, including his service-connected right humerus fracture residuals.  Specifically, an opinion as to whether the Veteran's service-connected right humerus fracture residuals caused or permanently worsened or otherwise aggravated his cervical spine and/or left shoulder disabilities must be provided.






Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

To assist in making this important determination, the VA physician (or another suitably-credentialed medical profession if the November 2009 VA physician is unavailable) should again review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.

A clear rationale for all opinions is necessary, to include providing citations to pertinent factual findings and medical history, and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).






In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).











5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed two service connection issues in light of all the evidence of record.  If any benefit sought on appeal remains denied in any respect, the Veteran should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



